Citation Nr: 0735853	
Decision Date: 11/14/07    Archive Date: 11/26/07

DOCKET NO.  06-17 725	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Fort 
Harrison, Montana


THE ISSUE

Entitlement to service connection for a right wrist 
disability.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. Barone, Counsel


INTRODUCTION

The veteran had active service from December 1983 to December 
2005.

This matter comes before the Board of Veterans' Appeals 
(Board) from a rating decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Ft. Harrison, Montana.

The veteran testified before the undersigned Veterans Law 
Judge via videoconferencing technology in August 2007.  A 
transcript of his hearing has been associated with the 
record.

At his August 2007 hearing, the veteran withdrew the issue of 
entitlement to a higher evaluation for right elbow 
tendonitis.


FINDING OF FACT

A right wrist subchondral cyst is related to service.


CONCLUSION OF LAW

A right wrist subchondral cyst was incurred in service.  38 
U.S.C.A. §§ 1110, 5103A, 5107 (West 2002 & Supp. 2005); 38 
C.F.R. § 3.303 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

As explained below, the Board has determined that the 
evidence and information currently of record are sufficient 
to substantiate the veteran's claim.  Therefore, no further 
development is required to comply with the notice or duty to 
assist provisions of the Veterans Claims Assistance Act of 
2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000) 
[codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107, 5126 (West 2002)], or the regulations implementing it.

Analysis

Service connection may be granted for disability resulting 
from personal injury suffered or disease contracted in the 
line of duty, or for aggravation of a preexisting injury 
suffered or disease contracted in the line of duty, in the 
active military, naval, or air service.  38 U.S.C.A. §§ 1110, 
1131; 38 C.F.R. § 3.303(a).  

Service connection may also be granted for any disease 
initially diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).  

Direct service connection generally requires evidence of a 
current disability, evidence of in-service incurrence or 
aggravation of a disease or injury; and evidence of a nexus 
between the claimed in-service disease or injury and the 
present disease or injury.  See Caluza v. Brown, 7 Vet. App. 
498, 506 (1995) aff'd, 78 F.3d 604 (Fed. Cir. 1996) (table)].  

For the showing of chronic disease in service, there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as opposed to merely 
isolated findings or a diagnosis including the word 
"chronic."  When the fact of chronicity in service (or during 
any applicable presumptive period) is not adequately 
supported, a showing of continuity after discharge is 
required to support the claim.  38 C.F.R. § 3.303(b).  

When there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107(b) (West 2002). 

Having reviewed the evidence pertaining to this claim, the 
Board concludes that service connection is warranted for a 
right wrist disability.  In this regard the Board observes 
that service medical records are positive for right wrist 
complaints.  In January 1997, the veteran reported right 
wrist pain.  In January 1998, he complained of right wrist 
pain on and off for a couple of weeks, particularly in the 
region of the ulnar wrist junction.  The assessment was 
probable right wrist strain/sprain.  Wrist strain was again 
assessed in September 1998.  The veteran reported right wrist 
pain in May 2005 and noted that he sometimes spontaneously 
dropped objects.  The provider assessed right wrist pain, 
questionable tenosynovitis, resolved.  

The veteran has submitted a September 2007 statement by his 
primary care physician at Malstrom Air Force Base.  She 
indicates that the veteran retired from active duty in 
December 2005 and that he had reported ongoing right wrist 
pain which had been present for 10 to 12 years.  The veteran 
also submitted the report of a March 2007 magnetic resonance 
imaging (MRI) of his right wrist, which indicates a right 
ulnar head subchondral cyst.  

The Board notes that the veteran submitted his original claim 
for benefits in August 2005, prior to his retirement from 
active duty.  That claim included tendonitis of the right 
wrist.  The veteran has consistently stated that he has 
suffered from ongoing right wrist pain with use.  Although VA 
examinations have not resulted in any findings of pathology, 
the March 2007 MRI report indicates a subchondral cyst.  

In finding that service connection is in order, the Board 
notes that the veteran, as a layman, is competent to report 
ongoing symptomatology associated with his right wrist.  The 
veteran has stated that he experienced problems with his 
right wrist in service and continued to experience such 
symptoms after his retirement in December 2005.  The Board 
finds the veteran's reports to be credible.  The veteran's 
statements are also supported by the evidence of record.  The 
evidence indicates complaints of right wrist pain in service 
with assessments of strain, ongoing symptoms in service and 
thereafter, and current pathology in the form of a 
subchondral cyst.  In summary, the requirements for a grant 
of service connection for a right wrist disability have been 
met.  Accordingly, service connection is granted.




ORDER

Entitlement to service connection for a right wrist 
subchondral cyst is granted.




____________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


